 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1675 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2010 
Mrs. Bono Mack submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require live dissemination on the Internet of all markups of bills and resolutions that are open to the public. 
 
 
That  
(a)it is the purpose of this resolution to— 
(1)modernize the operations of the House of Representatives using information technology that has transformed and increased the efficiency of many aspects of American society such as financial services and markets, transportation, manufacturing, agriculture, and commerce with consumers and businesses; 
(2)enhance public participation in American democracy and improve the quality of proposed legislation by allowing the opportunity for its review by interested citizens; and 
(3)help restore public trust in Government and enhance respect for the House of Representatives and the Congress by ensuring that their operations are conducted with openness, order, and dignity.  
(b)Clause 2(g) of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(7)In the case of each meeting of a standing committee for the markup of bills and resolutions, including the Committee on Appropriations and any subcommittee thereof for consideration of a chairman’s mark, that is open to the public, the committee shall broadcast the markup in real time on the official public Web site of the committee.. 
(c)Clause 2 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(q) 
(1)In the case of any committee or subcommittee markup that is open to the public, the text of any bill or resolution under consideration, and any amendments offered thereto, shall be available to the public on the official public Web site of the committee in a timely manner that is accessible using existing technology, at no cost, and in a format that is searchable by text.  
(2)As used in paragraph (1), a chairman’s mark shall be deemed to be a bill for purposes of the Committee on Appropriations and any subcommittee thereof. . 
 
